Citation Nr: 1445879	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for polymorphous light eruption.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right bicep and shoulder injury with subluxation and degenerative changes, to include whether separate ratings for the bicep and shoulder are appropriate.

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable rating for hallux valgus of the right foot.  

6.  Entitlement to an initial compensable rating for hallux valgus of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The case was remanded in July 2009 to obtain any additional treatment records identified by the Veteran as well as his Social Security Administration (SSA) records, and to afford him examinations for his right shoulder, hearing loss and tinnitus.  As discussed below, another remand is necessary.

The Board also remanded the issue of an initial compensable rating for status post fracture of the left third metatarsal for the issuance of a statement of the case (SOC).  As the Veteran did not file a substantive appeal after the SOC was issued, the Board concludes that that issue is not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary.  The Veteran was last afforded VA examinations for his feet in 2007 and for his right shoulder, hearing loss, and tinnitus in 2010.  In correspondence dated in September 2014, the Veteran's representative argued that the Veteran's disabilities had worsened in severity and that a remand was necessary for contemporaneous examinations.  Therefore, the Board finds that a remand is necessary to afford the Veteran VA examinations to determine the current level of severity of his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination during an active stage of his disability to determine the current level of severity of his service-connected skin disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected polymorphous light eruption.  In particular, the examiner should:

A) Discuss any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

B) Discuss whether there is generalized involvement of the skin without systemic manifestations, and; constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB light treatments, or electron beam therapy required during the past 12-month period.

C) Discuss whether there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB light treatments, or electron beam therapy required during the past 12-month period.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected right shoulder and bilateral feet disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected residuals of a right bicep and shoulder injury with subluxation and degenerative changes and hallux valgus of the bilateral feet. 

A) For the Veteran's right shoulder, the examiner should:

i) Comment as to whether the disability associated with the affected muscle groups (identified as groups I, III, and IV in a February 2010 examination) is best characterized as slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of incoordination and uncertainty of movement. 

ii) With regard to any orthopedic complaints, the examiner should undertake range of motion studies of the Veteran's right upper extremity and comment on the degree of disability due to functional losses such as pain and weakness. In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated right lower extremity joint symptomatology.

iii) With regard to any neurologic abnormalities, the examiner should identify any sensory or motor impairment in the right upper extremity. The examiner should identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.

B) For the Veteran's feet, the examiner should:

i) Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Comment as to whether the Veteran's bilateral hallux valgus is best characterized as "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss and tinnitus.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a description of the effects of the Veteran's hearing loss and tinnitus disabilities on his ability to function. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



